Opinion by
Mr. Justice McCollum,
The parties to this suit are the children of John and Catherine Reagle deceased. The dispute between them relates to the title of the land described in the summons. The plaintiffs claim to have title to an undivided seven eighths of the land, and defendant claims to have title to the whole of it. In 1843 Thomas Campbell conveyed this land to John Reagle who went into possession of it the following spring and subsequently, by deed dated May 14, 1858, and recorded on the 24th of December of that year, he conveyed it to Catherine Reagle, his wife. He and his wife lived upon this land from the time he went into possession of it, as above stated, until her death in September, 1880. That John Reagle had a valid title to the land when he made the deed to his wife is undisputed. That deed, if valid, passed his title to her. The deed recited a consideration of $300, and contained an acknowledgment of the receipt of it. It was not fraudulent as to creditors because the grantor had none. “ A husband may not only convey directly to his wife for a valuable consideration, but he may also convey to -her as a gift when not prejudicial to his creditors: ” Thompson v. Allen, 103 Pa. 48. There can be no doubt that under the decisions of this court applicable to the undisputed facts, the title of John Reagle passed, by his deed of May 14,1858, to his wife. The deed when recorded was notice of her title, and thenceforth the possession of the land was as effectually hers as if she had owned it when they entered and made their home upon it. The husband having invested his wife with title to the land, could not, while they were living upon it, have a possession adverse *94to hers, or, by the payment of taxes upon it impair her title to it. “ As the possession of the husband and wife is at best equivocal, neither can rely upon the possession to prove acquisition of title from the other, and a wife can assert her title even to property which she has allowed her husband to have taxed in his own name; and this is because it is the policy of the law to encourage the trust and intimacy of the marriage relation. And there is no such thing as adverse possession as between husband and wife as long as they cohabit: ” 9 Am. & Eng. Ency. of Law. 808.
The plaintiffs claim the land as heirs of Catherine Reagle, and the defendant claims it as grantee of John Reagle. But the deed on which the defendant relied was made twenty-four years after John had conveyed the land to Catherine, and when his only interest in it was as tenant by the curtesy. It was a life interest which expired on his death in November, 1894. The defendant offered what purported to be a deed from Catherine Reagle to John Reagle, but as it was, under the well settled law of this state, absolutely void and without effect upon her title, it was properly rejected. He also offered a deed from John and Catherine Reagle to Rachel Reagle which was rejected because it did not include the land in suit.
We agree with the learned -court below that the act of April 22, 1856, is not applicable'to the facts of this case. We discover no error in the rulings complained of, and we therefore overrule all the specifications.
Judgment affirmed.